Appeals from a decision and an amended decision of the Workers’ Compensation Board, filed January 2, 1991 and September 20, 1991, which, inter alia, ruled that claimant was entitled to disability benefits.
The Workers’ Compensation Board found that claimant was entitled to receive disability benefits from her pregnancy from October 2, 1989 to December 12, 1989. We agree that claimant was under the care of a physician within the meaning of Workers’ Compensation Law § 205 (2) and thus entitled to benefits. This section is to be liberally construed (see, Matter of Hotaling v General Elec. Co., 47 AD2d 689). Here, a form bearing the signature of a certified nurse midwife as well as a signature of a physician signed by the nurse midwife pursuant to the physician’s authorization was submitted in support of the claim. We find that given the regulatory system requiring supervision of nurse midwives by a physician (see, 10 NYCRR part 20), the Board did not err in finding claimant to be under the care of a physician. The argument of the employer that a subsequent amendment of Workers’ Compensation Law § 217 *923(1), to allow nurse midwives to write disability statements, indicates an intent not to allow them to do so prior to the amendment ignores the fact that here the nurse midwife signed the disability statement on behalf of a physician pursuant to his authorization as allowed by general principles of agency law (see, 2 NY Jur 2d, Agency and Independent Contractors, § 19, at 480-481).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the decision and amended decision are affirmed, without costs.